Citation Nr: 9904104	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-18 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the original amount of $11,717.32.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from July 1968 to December 
1970.

This appeal arises from a May 1993 decision of a committee on 
waivers and compromises (Committee), which denied 
entitlement, to waiver of a home loan guarantee indebtedness 
in the original amount of $11,717.32.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 1997, at which time, it was remanded 
in part so that the veteran could be provided with a detailed 
accounting of his home loan guaranty debt.  There is no 
record that he was provided with this accounting, and his 
representative asserts that the veteran was not furnished 
with the accounting.  Instructions contained in a Board 
remand create a right in the veteran to compliance with those 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Throughout this appeal the veteran and his representative 
have questioned the amount of the indebtedness.

The United States Court of Veterans Appeals (Court) has held 
that before adjudicating a waiver application, the lawfulness 
of a debt must first be decided. See Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  The VA General Counsel has recently 
reinforced this obligation, by holding that where the 
validity of a debt is challenged, that issue must be 
developed before the issue of entitlement to waiver of the 
debt can be considered.  VAOGCPREC 6-98.  In light of this 
requirement, as well as the duty to assist, the question of 
validity of the asserted debt in the amount of $11,711.32, 
must be determined before reviewing the veteran's application 
for a waiver of the alleged debt.

Therefore, to ensure that VA has fully met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
the case is REMANDED for the following development:

1.  The RO should develop and adjudicate 
the issue of whether the creation of the 
home loan guaranty indebtedness in the 
calculated amount of $11,717.32 was 
proper.  In the event that an overpayment 
remains, a written paid-and-due audit 
should be prepared and inserted into the 
claims folder, and copies provided to the 
veteran and his representative.  The RO 
should state the amount due and paid, and 
explain how the amount of the home loan 
guaranty indebtedness was calculated.  

2.  The veteran should be provided a 
Financial Status Report (VA Form 4-5655) 
for completion.  Verification that this 
form has been sent to the veteran should 
be placed in the claims file.  The 
veteran should be requested to submit the 
completed Financial Status Report with 
any supporting documentation of monthly 
expenses, assets, and debts that he might 
wish to submit.  

3.  If the issue of whether the creation 
of the home loan guaranty indebtedness 
was proper, is not resolved in the 
veteran's favor, the Committee should 
again formally consider his request for a 
waiver of the recovery of the home loan 
guaranty indebtedness.  If any 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be provided to the veteran and his 
representative, setting forth a clear and 
concise explanation of how the dollar 
amount of the indebtedness was 
calculated, a citation to pertinent laws 
and regulations, and detailed reasons and 
bases for the decision.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).









 Department of Veterans Affairs

